COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-12-00372-CV


Texas Echo Land and Cattle, LLP            §    From County Court at Law No. 1

                                           §    of Parker County (CIV-11-0603)
v.
                                           §    June 20, 2013
General Steel Domestic Sales, LLC
d/b/a General Steel Corporation            §    Opinion by Justice Meier

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s order. It is ordered that the order of the trial

court is affirmed.

      It is further ordered that Appellant Texas Echo Land and Cattle, LLP shall

pay all costs of this appeal, for which let execution issue.


                                      SECOND DISTRICT COURT OF APPEALS


                                      By _________________________________
                                         Justice Bill Meier